McKinney, J.,
delivered the opinion of the court.
It is laid down generally in the books, that a public officer is indictable for misbehavior in his office. It is unimportant whether the office was created by common law, or by statute. Every culpable neglect of duty enjoined on such officer, either by common law, or by statute, is an indictable offence: 1 Russ., on Cr., 135; 1 Salk., 380; Roscoe’s cr. Ev., 752.
And where the act is, in itself, clearly illegal, it seems not to be necessary, in order to support an indictment, *59either to allege, or prove, that it was from corrupt motives. Id.
The presentment in the present case is defective, in failing to show, with sufficient certainty, either that the act was in itself unlawful, or that it proceeded from corrupt or culpable motives. . ...
The judgment of the circuit court quashing the-presentment, was, therefore, proper, 'and is affirmed.